Citation Nr: 1548076	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as related to herbicide exposure.

2.  Entitlement to service connection for coronary artery/ischemic heart disease, to include as related to herbicide exposure.

3.  Entitlement to service connection for a skin condition, to include as related to herbicide exposure.

4.  Entitlement to service connection for a thyroid disorder, to include as related to herbicide exposure.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that on his VA Form 9, the Veteran checked the box indicating his desire for a Board hearing.  A document contained in his VBMS file shows that in response to the letter notifying the Veteran of the date of his scheduled hearing, the Veteran indicated his desire to withdraw his hearing request.  Accordingly, the Board will proceed with its adjudication of the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is attributable to military service.

2.  The Veteran has not been diagnosed as having coronary artery or ischemic heart disease.

3.  The Veteran does not have a thyroid disorder that is attributable to military service.

4.  The Veteran does not have a skin disorder that is attributable to military service.

5.  The Veteran has not been diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service; hypertension may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.104, Diagnostic Code 7107 (2014).

2.  The Veteran does not coronary artery or ischemic heart disease that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The Veteran does not have a skin disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The Veteran does not have a thyroid disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in December 2010 and January 2011.  The Board finds that these letter comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Veteran was also afforded a VA examination in connection with his claim of service connection for PTSD.  The Board finds that the report of this examination is adequate for the Board to rely upon in this case, as it reveals that the examiner reviewed the claims folder and considered the lay contentions of the Veteran, and conducted psychiatric testing, before expressing opinion regarding the likelihood that the Veteran had PTSD that is attributable to service.  

The Board has considered whether VA examinations were required in connection with the claims of service connection for coronary artery/ischemic heart disease, a skin condition, a thyroid disability, and/or hypertension under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is-(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As to the Veteran's assertion that his hypertension is a direct result of his Agent Orange exposure, the Board notes that in 2007, the National Academy of Sciences (NAS) published a report finding limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.  In response to that report, the Secretary of VA, in accordance with 38 U.S.C.A. § 1116(b) and taking account of all available evidence and the analysis of the NAS, found that the credible evidence against the association between hypertension and exposure to Agent Orange outweighed the credible evidence for such an association.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010).  Thus, hypertension was not added to the list of diseases subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  As the Veteran has submitted no evidence other than his own statements showing a positive association between hypertension and exposure to Agent Orange, the Board finds that no further development of the Veteran's claim under this theory of entitlement is required as there is no evidence indicating that the Veteran's hypertension may be associated with herbicide exposure.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B)]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Further, as will be discussed below, the evidence fails to establish a current diagnosis of coronary artery or ischemic heart disease, and does not evidence symptoms suggestive of such disorder.  There is also no evidence to suggest that the Veteran has a skin condition or thyroid disorder that is related his military service, to include his presumed exposure to herbicides.  Thus, the Board finds that there is also no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for coronary artery/ischemic heart disease or a thyroid disorder.  See McLendon, supra.  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c)-(e) .

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Also for chronic diseases, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The law further provides that there are certain diseases that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2014).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

As verified by the Veteran's service personnel records, the Veteran served in Vietnam during the requisite time period and is thus presumed to have been exposed to an herbicide agent during service.  Accordingly, service connection is warranted on a presumptive basis if it is shown that the Veteran has one of the diseases enumerated in 38 C.F.R. § 3.309(e), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e). 




A.  Hypertension

In December 2010, the Veteran filed a claim for VA disability compensation, seeking service connection for hypertension.  In a January 2011 statement, the Veteran indicated his belief that his currently diagnosed hypertension was caused by his exposure to Agent Orange.  The Veteran does not claim that his hypertension is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  He also does not claim that his hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Indeed, on his application for VA benefits, the he reported that he was diagnosed with hypertension in 1999.  His STRs also contain no indication of hypertension in service, and no VA or private clinician has suggested that the Veteran's later diagnosed hypertension is attributable to service.  Accordingly, service connection on a direct basis or presumptive chronic disease basis is not warranted.

Regarding the Veteran's assertion that his hypertension is the result of exposure to herbicides in service, although pertinent regulations provide that there are certain diseases, to include ischemic heart disease, that are associated with exposure to herbicide agents and may be presumed to have been incurred in service even though there is no evidence of the disease in service, hypertension is specifically excluded from the list of conditions for which service connection may be granted on a presumptive basis.  38 C.F.R. § 3.309(e), Note 3 (stating, in pertinent part, that "the term ischemic heart disease does not include hypertension").  Accordingly, the Veteran is not entitled to service connection for hypertension on a presumptive basis due to herbicide exposure.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Under 38 U.S.C.A. § 1116(b)(3), however, an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.  Thus, in order to prevail on his claim, the Veteran would have to produce medical or scientific evidence of equal or greater weight than that relied upon by the Secretary of VA in finding that no positive association exists between hypertension and exposure to Agent Orange, considering the advice of the National Academy of Sciences 

Although the Veteran has proffered his belief that his hypertension is due to Agent Orange exposure, the Veteran has submitted no evidence, other than his own lay assertion, indicating that his hypertension is related to Agent Orange exposure.  The Veteran's STRs are also silent for complaints or treatment related to high blood pressure, and his post-service medical records first show evidence of hypertension in 1999.  

In view of the evidence, only a current disability is shown.  An in-service event, injury, or disease, has not been shown.  Additionally, the Veteran's hypertension was not diagnosed until 27 years after service and there is an absence of symptomatology during the intervening period.  (The one-year presumption for hypertension under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)  Moreover, medical nexus evidence linking the current disability to military service, or specifically to herbicide exposure, is not shown.  Consequently, service connection is not warranted for hypertension as directly due to exposure to herbicides.  See Davidson, 581 F.3d at 1316 (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability).

Further, although the Veteran may believe that his hypertension is due to herbicide exposure, as noted above, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of hypertension in service.  See Jandreau, 492 F.3d at 1374-75.

For all of the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for hypertension under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).

B.  Coronary Artery/Ischemic Heart Disease

As noted above, VA has determined that there are certain diseases that are associated with exposure to herbicides in service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  With respect to the Veteran's claimed disability, the Board notes that ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, is a disease for which presumptive service connection is warranted based upon herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Here, however, although the Veteran is presumed to have been exposed during such service to an herbicide agent, 38 C.F.R. § 3.307(a)(6)(iii), and although his claimed disability is one for which service connection may be established on a presumptive basis as due to herbicide exposure, the evidence fails to show that the Veteran has been diagnosed as having coronary artery or ischemic heart disease, or that he has been experiencing symptoms of a cardiac condition.  Indeed, when examined in connection with a claim of service connection for diabetes mellitus, the Veteran denied a history of heart disease, and the examiner noted that the Veteran had not been diagnosed as having congestive heart failure or coronary artery disease, nor had he ever had a myocardial infarction.

Accordingly, the Board finds that the competent and probative evidence of record fails to establish that the Veteran has coronary artery or ischemic heart disease.  The United Stated Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Without evidence of a current disability, the Board finds that the claim of service connection for coronary artery or ischemic heart disease must be denied.  

C.  Skin Rash

The Veteran asserts that he has a skin rash that is the result of his exposure to Agent Orange in service.  At the outset, the Board notes that the Veteran has provided little information concerning the exact nature of his claim.  Thus, the Board will consider generally whether the evidence supports a finding of service connection for any diagnosed skin disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (requiring consideration of alternative disabilities within scope of claim).

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed rash or for any other diagnosed skin disability.  Here, the evidence shows that in January 2011, the Veteran presented with a non-healing lichenified rash behind both years, which was indicated to have existed for 10 years.  The Veteran also complained of "white spots" on his skin and reported discoloration behind his ears and on his lower left lid, right hand, and chest that had been variously present since the 1970s.  The assessment was "R/O Discoid Lupus" and it was indicated that the Veteran was to follow-up six to eight weeks later.  It does not appear from the VA treatment records before the Board that any such follow-up occurred, although the report of the July 2011 VA diabetes mellitus examination notes that a March 2011 dermatology note also contained an assessment of "rule out discoid lupus."  (The Board can find no March 2011 dermatology note in the record currently before it.)  Regardless, however, of whether the Veteran has discoid lupus, service connection is not warranted as there is simply no evidence to suggest that the Veteran's skin problems are in any way related to service, to include his presumed exposure to herbicides.  Notably, the Veteran has not been shown to suffer from a skin disability presumed to be associated with herbicide exposure, as there is no indication of chloracne or other acneform disease consistent with chloracne or of porphyria cutanea tarda.  See 38 C.F.R. § 3.309(e).  The Board points out that lupus erythematosus, systemic, is a disease presumed to be associated with herbicide exposure.  Id.  There is no suggestion, however, that the Veteran has systemic lupus erythematosus, which is a chronic inflammatory disease and separate from the condition of discoid lupus, which is a form of cutaneous lupus erythematosus in which the skin lesions mimic those of the systemic form.  See Dorland's Illustrated Medical Dictionary 1095 (31st ed. 2007).

Further, the Veteran's STRs are silent for complaints or treatment related to his skin.  His September 1968 separation examination report documented that his skin was clinically evaluated as normal at that time and the Veteran denied having any skin problems on the accompanying report of medical history.  Moreover, no medical professional has attributed any skin condition to service, and the Veteran has proffered to no evidence that suggests that he has a diagnosed skin disability that may be attributable to herbicide exposure.  In short, there is simply no evidence, other than the Veteran's own lay statements, to suggest that the Veteran has a skin disorder that is in any way attributable to service.

Consequently, service connection is not warranted for a rash/general skin disorder, to include as a result of exposure to herbicides, as a crucial element of service connection has not been shown.  See Davidson, 581 F.3d at 1316 (service connection requires, among other things, evidence of a nexus between the claimed in-service disease or injury and the present disability).  Further, although the Veteran believes that he his skin rash is attributable to service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of a skin disorder in service.  See Jandreau, 492 F.3d at 1374-75.



D.  Thyroid Disorder

The Veteran asserts that he has a thyroid disorder that is the result of his exposure to Agent Orange in service.  Here, the evidence shows that the Veteran had a history of a goiter and had undergone a thyroidectomy.  He is now on medication for the treatment of hypothyroidism.  

Although the evidence shows that the Veteran is being treated for hypothyroidism, there is simply no evidence to suggest that the Veteran's skin problems are in any way related to service, to include his presumed exposure to herbicides.  Notably, neither a goiter nor hypothyroidism is a disability presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Further, the Veteran's STRs are silent for complaints or treatment related to a thyroid condition.  His September 1968 separation examination report documented that his endocrine system was clinically evaluated as normal at that time and the Veteran reported that he was in good health on the accompanying report of medical history.  Further, no medical professional has attributed the Veteran's goiter or hypothyroidism to service, and the Veteran has proffered to no evidence that suggests that his goiter or hypothyroidism may be attributable to herbicide exposure.  In short, there is simply no evidence, other than the Veteran's own lay statements, to suggest that the Veteran has a thyroid disorder that is in any way attributable to service.

Consequently, service connection is not warranted for a thyroid disorder, to include as a result of exposure to herbicides, as a crucial element of service connection has not been shown.  See Davidson, 581 F.3d at 1316 (service connection requires, among other things, evidence of a nexus between the claimed in-service disease or injury and the present disability).  Further, although the Veteran believes that his thyroid disorder is attributable to service, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of a skin disorder in service.  See Jandreau, 492 F.3d at 1374-75.

E.  PTSD

Service connection for PTSD requires (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

In the instant case, the Board finds that regardless of whether the Veteran's claimed in-service stressors in fact occurred as alleged, service connection for PTSD is not warranted because the Veteran has not been diagnosed as having PTSD.  Notably, the Veteran was afforded a VA PTSD examination in August 2011.  At that time, he reported that in service, he was a radio operator and one night he got a call from a young man who was "hollering and crying," stating that he needed artillery support.  The Veteran reported that he could hear grenades and soldiers crying in the background, but that he was unable to provide any help.  He also reported witnessing people being killed and seeing dead people while serving in Vietnam.  

The Veteran endorsed having an exaggerated startle response, sleep difficulties, recurrent dreams of his experiences as a radio operator, and recurrent thoughts of Vietnam experiences.  Upon examination of the Veteran, to include the administration of psychological testing, the VA examiner found the Veteran did not meet the criteria for an Axis I diagnosis of PTSD or any other psychiatric disorder.  The examiner noted that although the Veteran verbalized several symptoms of PTSD, results of the revised Minnesota Multiphasic Personality Inventory test (the MMPI-2) was not indicative of a PTSD diagnosis, as no clinical scales were elevated.

The Board notes that the evidence does not otherwise establish that the Veteran has a diagnosed psychiatric disability.  Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  Without evidence of a current diagnosis of PTSD or some other acquired psychiatric disorder, there can be no award of service connection, as there is no current disability as defined by regulation.  See Davidson and Cohen, both supra; 38 C.F.R. § 4.125; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (stating that without "competent evidence of current disability," there can be no award of service connection).  Accordingly, because the evidence of record fails to reveal a diagnosis of PTSD (or any other acquired psychiatric disorder) during the pendency of the Veteran's claim, there is simply no basis upon which to award service connection for PTSD or any other acquired psychiatric disorder.  

In finding that evidence fails to establish a currently diagnosed psychiatric disorder, the Board is also aware that in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Jandreau, 492 F.3d at 1374-75.  Although the Veteran believes that he currently suffers from PTSD, his statements are not considered competent evidence of a diagnosis because psychiatric disorders are not the type of disability that a lay person is competent to diagnose, because psychiatric diagnoses require a certain set of symptoms, indicators, and responses that meet a defined set of criteria.  See DSM-IV.  











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension, to include as related to herbicide exposure, is denied.

Entitlement to service connection for coronary artery/ischemic heart disease, to include as related to herbicide exposure, is denied.

Entitlement to service connection for a skin condition, to include as related to herbicide exposure, is denied.

Entitlement to service connection for a thyroid disorder, to include as related to herbicide exposure, is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


